Opinion issued September 5, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00925-CV
____________

IN RE JULIUS J. CASEY, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, Julius J. Casey, petitions this Court to grant him habeas corpus
relief.  He argues that he is entitled to additional jail time credits.  Relator is serving
a 55-year sentence for aggravated robbery.  This Court has no jurisdiction to hear a
post-conviction application for writ of habeas corpus in a felony case.  See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).  That authority rests exclusively with the
Texas Court of Criminal Appeals.  See Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim.
App. 1998); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2002).
	Accordingly, we dismiss relator's petition for writ of habeas corpus for want
of jurisdiction.  All requested relief is denied.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.